 

Exhibit 10.8

 



VOTING AND SUPPORT AGREEMENT

 

This VOTING AND SUPPORT AGREEMENT (this “Agreement”) is made and entered into as
of July 20, 2019 by and among Vail Holdings, Inc., a Colorado corporation
(“Parent”), and the Melissa K. Boyd Revocable Trust U/A 8/27/1996 (the “Company
Shareholder”), a shareholder of Peak Resorts, Inc., a Missouri corporation (the
“Company”).

 

WITNESSETH:

 

WHEREAS, concurrently with the execution and delivery hereof, Parent, VRAD
Holdings, Inc., a Missouri corporation and a direct, wholly owned subsidiary of
Parent (“Merger Sub”), Vail Resorts, Inc., a Delaware corporation, and the
Company are entering into an Agreement and Plan of Merger of even date herewith
(the “Merger Agreement”), which provides for the merger (the “Merger”) of Merger
Sub with and into the Company, with the Company surviving the Merger, in
accordance with its terms and subject to its conditions;

 

WHEREAS, the Company Shareholder is the beneficial owner (as defined in Rule
13d-3 under the Exchange Act) of such number of shares of each class of capital
stock of the Company as is indicated on the signature page of this Agreement;
and

 

WHEREAS, as a material inducement to the willingness of Parent and Merger Sub to
enter into the Merger Agreement, Parent has requested that the Company
Shareholder, and the Company Shareholder has agreed to, enter into this
Agreement.

 

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound hereby, Parent and the Company Shareholder hereby agree as
follows:

 

1.            Certain Definitions. Capitalized terms used but not otherwise
defined herein shall have the respective meanings ascribed thereto in the Merger
Agreement. For purposes of this Agreement, the following terms shall have the
respective meanings set forth below:

 

(a)          “Constructive Sale” means, with respect to any security, a short
sale with respect to such security, entering into a futures or forward contract
to deliver such security or entering into any other transaction that has the
effect of either directly or indirectly pledging, encumbering or assigning such
security (other than any of the foregoing that would not materially impair the
Company Shareholder’s ability to perform its obligations under this Agreement).

 

(b)          “Shares” means (i) all shares of capital stock of the Company
owned, beneficially or of record, by the Company Shareholder as of the date
hereof, and (ii) all additional shares of capital stock of the Company acquired
by the Company Shareholder, beneficially or of record, including by way of
converting any convertible securities, during the period commencing with the
execution and delivery of this Agreement and expiring on the Expiration Date (as
such term is defined in Section 6).

 

(c)          “Transfer” means, with respect to any security, the direct or
indirect assignment, sale, transfer, tender, exchange, pledge, hypothecation, or
the grant, creation or suffrage of a Lien (other than a Lien that would not
materially impair the Company Shareholder’s ability to perform its obligations
under this Agreement) upon or the gift, grant or placement in trust, or the
Constructive Sale or other disposition of (i) such security (including transfers
by testamentary or intestate succession, by domestic relations order or other
court order, or otherwise by operation of law), (ii) any right, title or
interest in such security (including any right or power to vote to which the
holder thereof may be entitled, whether such right or power is granted by proxy
or otherwise) or (iii) the record or beneficial ownership of such security.

 

 - 1 - 

 

 

2.            Transfer and Voting Restrictions.

 

(a)          At all times during the period commencing with the execution and
delivery of this Agreement and expiring on the earlier to occur of (i) the
Expiration Date, and (ii) the adoption of the Merger Agreement by the Company’s
shareholders, the Company Shareholder shall not, except in connection with the
Merger, Transfer or permit a Transfer of any of the Shares. Notwithstanding
anything to the contrary in this Agreement, neither this Section 2(a) nor any
other provision of this Agreement shall prohibit a Transfer of Shares by the
Company Shareholder to any of its Affiliates; provided, that prior to or
simultaneous with such Transfer, the transferee agrees in writing to be bound by
all of the obligations of the Company Shareholder under this Agreement with
respect to such Shares. In the event of a Transfer of the Shares to an
Affiliate, the Company Shareholder will promptly notify Parent in writing of
such Transfer.

 

(b)          Except as otherwise permitted by this Agreement or by order of a
court of competent jurisdiction, prior to the Expiration Date, the Company
Shareholder shall not knowingly or intentionally commit any act that would
reasonably be expected to restrict or affect the Company Shareholder’s legal
power, authority and right to vote any of the Shares. Without limiting the
generality of the foregoing, except for this Agreement and as otherwise
permitted by this Agreement, the Company Shareholder shall not, prior to the
Expiration Date, enter into any voting agreement with any Person with respect to
any of the Shares, grant any Person any proxy (revocable or irrevocable) or
power of attorney with respect to any of the Shares, deposit any of the Shares
in a voting trust or otherwise enter into any agreement or arrangement with any
Person limiting or affecting the Company Shareholder’s legal power, authority or
right to vote any of the Shares in favor of the approval of the Proposed
Transaction (as such term is defined in Section 3(a)) or perform the Company
Shareholder’s obligations hereunder.

 

(c)          In furtherance of this Agreement, and concurrently herewith, the
Company Shareholder shall, and hereby does, authorize the Company or the
Company’s counsel to notify the Company’s transfer agent that there is a stop
transfer order with respect to all of the Shares for as long as this Agreement
remains in effect.

 

3.            Agreement to Vote Shares.

 

(a)          Prior to the Expiration Date, if there is a Company Shareholders
Meeting (or any other meeting of the stockholders of the Company called at which
a vote contemplated below is taken), then at such meeting and at every
adjournment or postponement thereof, the Company Shareholder shall cause the
Shares to be present thereat for purposes of establishing a quorum and vote the
Shares, or cause the Shares to be voted, (i) in favor of the adoption of the
Merger Agreement and the approval of the other Transactions (collectively, the
“Proposed Transaction”), (ii) against the approval or adoption of any
Alternative Proposal or any other proposal made in opposition to, or in
competition with, the Proposed Transaction, and (iii) against any Alternative
Proposal or any other action that would reasonably be expected to impede,
interfere with, delay, postpone, discourage or adversely affect the consummation
of the Proposed Transaction, (iv) against any action, proposal, transaction or
agreement that would reasonably be expected to result in a breach in any respect
of any covenant, representation or warranty or any other obligation or agreement
of the Company contained in the Merger Agreement, or of the Company Shareholder
contained in this Agreement (the matters set forth in clauses (ii) and (iv) of
this Section 3(a), an “Alternative Transaction”), and (v) in favor of any other
matter reasonably necessary in order to consummate the Transactions, including
the Merger.

 

 - 2 - 

 

 

(b)          Prior to the Expiration Date, the Company Shareholder shall not
approve any Alternative Transaction by written consent. Notwithstanding the
foregoing, nothing in this Agreement shall require the Company Shareholder to
vote in favor of, or otherwise act by written consent with respect to, any
amendment to the Merger Agreement or the taking of any action that would result
in the amendment, modification or waiver of a provision therein, in any such
case, in a manner that decreases the amount or changes the form of the Merger
Consideration payable to the Company Shareholder, and, for the avoidance of
doubt, the Company Shareholder may act in its sole discretion with respect to
any such foregoing proposed item. Except as expressly set forth in this Section
3(b), the Company Shareholder shall not be restricted from voting in favor of,
acting by written consent with respect to, voting against or abstaining with
respect to any matter (other than the Proposed Transaction or an Alternative
Transaction) presented to the shareholders of the Company.

 

(c)          If the Company Shareholder is the beneficial owner, but not the
record holder, of any of the Shares, the Company Shareholder agrees to use its
best efforts to take all actions necessary to cause the record holder and any
nominees to vote, or act by written consent with respect to, all of such Shares
in accordance with Section 3(a).

 

(d)          In the event of a stock split, stock dividend or distribution, or
any change in the capital stock of the Company by reason of any split-up,
reverse stock split, recapitalization, combination, reclassification,
reincorporation, exchange of shares or the like, the term “Shares” shall be
deemed to refer to, and include, such shares as well as all such stock dividends
and distributions and any securities into which, or for which, any or all of
such shares may be changed or exchanged or which are received in such
transaction.

 

(e)          The Company Shareholder hereby waives and agrees not to exercise
any rights (including under Sections 351.447 and/or 351.455 of the MGBCL) to
demand appraisal of any Shares which may arise with respect to the Merger or
dissent from the Merger.

 

4.            Representations and Warranties of the Company Shareholder. The
Company Shareholder hereby represents and warrants to Parent as follows:

 

(a)          The Company Shareholder is the beneficial or record owner of the
Shares indicated on the signature page hereto, free and clear of any and all
Liens (other than (i) transfer restrictions of general applicability as may be
provided under the Securities Act, “blue sky” laws or applicable other
securities Laws or (ii) a Lien that would not materially impair the Company
Shareholder’s ability to perform its obligations under this Agreement). The
Company Shareholder has, and will have at all times through the Effective Time,
the voting power to control the vote and consent as contemplated herein, the
power of disposition, the power to issue instructions with respect to the
matters set forth in Section 3, and the power to agree to all of the matters set
forth in this Agreement, in each case, with respect to the Shares, except with
respect to any Shares Transferred in accordance with Section 2(a). Except for
the Shares set forth on the signature page hereto, as of the date hereof, the
Company Shareholder does not beneficially own any other (i) shares of capital
stock or voting securities of the Company, (ii) securities of the Company
convertible into or exchangeable for shares of capital stock or voting
securities of the Company or (iii) options or other rights to acquire from the
Company any capital stock, voting securities or securities convertible into or
exchangeable for capital stock or voting securities of the Company.

 

 - 3 - 

 

 

(b)          As of the date hereof and for so long as this Agreement remains in
effect, except as otherwise provided in this Agreement, the Company Shareholder
has full power, authority, legal right and capacity to: (i) make, enter into and
carry out the terms of this Agreement; and (ii) vote all of the Shares in the
manner set forth in this Agreement without the consent or approval of, or any
other action on the part of, any other Person (including any Governmental
Authority), except for any such consent, approval or action that, individually
or in the aggregate, would not materially impair the Company Shareholder’s
ability to perform its obligations under this Agreement. Without limiting the
generality of the foregoing, except for (1) this Agreement, (2) the Amended and
Restated Voting Agreement, dated as of November 21, 2018, among the Company, the
Company Shareholder, CAP 1 LLC, Timothy D. Boyd, Stephen J. Mueller and Richard
K. Deutsch, and (3) the Amended and Restated Stockholders’ Agreement, dated as
of November 21, 2018, among the Company, Timothy D. Boyd, Stephen J. Mueller,
Richard K. Deutch, the Company Shareholder and CAP 1 LLC, the Company
Shareholder has not entered into any voting agreement with any Person with
respect to any of the Shares, granted any Person any proxy (revocable or
irrevocable) or power of attorney with respect to any of the Shares, deposited
any of the Shares in a voting trust or entered into any arrangement or agreement
with any Person with respect to the Shares, in each case that would materially
impair the Company Shareholder’s ability to perform its obligations under this
Agreement.

 

(c)          This Agreement has been duly executed and delivered by the Company
Shareholder and, assuming the due authorization, execution and delivery by
Parent, constitutes a valid and binding obligation of the Company Shareholder,
enforceable against the Company Shareholder in accordance with its terms
(except, in each case, as enforcement may be limited by bankruptcy, insolvency,
reorganization or similar Laws affecting creditors’ rights generally and by
general principles of equity).

 

(d)          The execution, delivery and performance of this Agreement by the
Company Shareholder does not require any spousal approval or consent. The
execution, delivery and performance of this Agreement by the Company Shareholder
does not and will not (whether with or without notice or lapse of time, or both)
(i) violate any provision of the trust agreement of the Company Shareholder,
(ii) violate, conflict with or result in the breach of any of the terms or
conditions of, result in any (or the right to make any) modification of or the
cancellation or loss of a benefit under, require any notice, consent or action
under, or otherwise give any Person the right to terminate, accelerate
obligations under or receive payment or additional rights under, or constitute a
default under, any contract to which the Company Shareholder is a party or by
which it is bound or (iii) violate any order, injunction or other legal
restraint binding on the Company Shareholder as of the date of this Agreement,
except for any of the foregoing referred to in clauses “(i)”, “(ii)” and “(iii)”
as would not, either individually or in the aggregate, impair in any material
respect the ability of the Company Shareholder to perform its obligations
hereunder or to consummate the transactions contemplated hereby on a timely
basis.

 

(e)          The execution, delivery and performance of this Agreement by the
Company Shareholder do not and will not require any consent, approval,
authorization or permit of, action by, filing with or notification to, any
Governmental Authority, except for any such consent, approval, authorization,
permit, action, filing or notification the failure of which to make or obtain,
individually or in the aggregate, has not and would not materially impair the
Company Shareholder’s ability to perform its obligations under this Agreement.

 

(f)          As of the date hereof, there is no suit, action or other proceeding
pending or, to the knowledge of the Company Shareholder, threatened against or
affecting the Company Shareholder before or by any Governmental Authority that
would reasonably be expected to impair in any material respect the ability of
the Company Shareholder to perform its obligations hereunder or to consummate
the transactions contemplated hereby on a timely basis.

 

5.            Representations and Warranties of Parent. Parent hereby represents
and warrants to the Company Shareholder as follows:

 

(a)          The execution, delivery and performance by Parent of this Agreement
have been duly and validly authorized by all necessary corporate action of
Parent. Parent has full corporate power and authority to make, enter into and
carry out the terms of this Agreement.

 

 - 4 - 

 

 

(b)          This Agreement has been duly executed and delivered by Parent and,
assuming the due authorization, execution and delivery by the Company
Shareholder, constitutes a valid and binding obligation of Parent, enforceable
against Parent in accordance with its terms (except, in each case, as
enforcement may be limited by bankruptcy, insolvency, reorganization or similar
Laws affecting creditors’ rights generally and by general principles of equity).

 

(c)          The execution, delivery and performance of this Agreement by Parent
do not and will not require any consent, approval, authorization or permit of,
action by, filing with or notification to, any Governmental Authority.

 

(d)          The representations and warranties made by Parent in Article V of
the Merger Agreement are true and correct in all respects.

 

6.            Termination. This Agreement shall terminate and be of no further
force or effect whatsoever as of the earliest to occur of (the “Expiration
Date”): (a) such date and time as the Merger Agreement shall have been validly
terminated pursuant to the terms of Article VIII thereof; (b) the Effective
Time; (c) the date of any amendment, modification or supplement to the Merger
Agreement, in each such case if such amendment, modification or supplement
decreases the amount, or changes the form, of Merger Consideration payable to
the Company Shareholder; (d) the date upon which Parent and the Company
Shareholder agree to terminate this Agreement in writing; and (e) the date upon
which the Company Board or any committee thereof makes a Company Adverse
Recommendation Change; provided, however, that Section 7 shall survive the
termination of this Agreement.

 

7.            Miscellaneous Provisions.

 

(a)          Amendments. This Agreement may not be amended, modified or
supplemented in any manner, whether by course of conduct or otherwise, except by
an instrument in writing specifically designated as an amendment hereto, signed
on behalf of each of the parties.

 

(b)          Extension of Time; Waivers. The parties may, to the extent
permitted by applicable Law, (i) extend the time for the performance of any of
the obligations or acts of the other party, (ii) waive any inaccuracies in the
representations and warranties of the other party set forth in this Agreement or
any document delivered pursuant hereto or (iii) waive compliance with any of the
agreements of the other party contained herein. Any agreement on the part of a
party to any such waiver shall be valid only if set forth in a written
instrument executed and delivered by such party. No failure or delay of any
party in exercising any right or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such right or power, or
any course of conduct, preclude any other or further exercise thereof or the
exercise of any other right or power.

 

(c)          Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or sent by overnight
courier (providing proof of delivery) or by electronic mail to the parties as
set forth in this Section 7(c). All notices and other communications hereunder
shall be delivered (x) if to Parent, to the address provided in the Merger
Agreement, including to the Persons designated therein to receive copies; and
(y) if to the Company Shareholder, to the Company Shareholder’s physical mailing
address or electronic email address shown on the Company Shareholder’s signature
page hereto. Any party may change the address to which notices and other
communications hereunder are to be delivered by giving the other parties notice
in the manner herein set forth.

 

 - 5 - 

 

 

(d)          Interpretation. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. The headings contained in this Agreement are for convenience of
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. All words used in this Agreement will be
construed to be of such gender or number as the circumstances require. The word
“including” and words of similar import when used in this Agreement will mean
“including, without limitation,” unless otherwise specified. The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to the Agreement as a whole and not to any particular provision in
this Agreement. The word “will” shall be construed to have the same meaning and
effect as the word “shall.” References to days mean calendar days unless
otherwise specified. No summary of this Agreement prepared by any party shall
affect the meaning or interpretation of this Agreement. All references herein to
a “party” or “parties” are to a party or parties to this Agreement unless
otherwise specified. The word “or” will not be exclusive. All preamble, recital,
section and paragraph references are to the preamble, recitals, sections and
paragraphs of this Agreement unless otherwise specified.

 

(e)          Entire Agreement. This Agreement constitutes the entire agreement
among the parties with respect to the subject matter hereof, and supersedes all
prior written agreements, arrangements, communications and understandings and
all prior and contemporaneous oral agreements, arrangements, communications and
understandings among the parties with respect to the subject matter hereof.

 

(f)          Parties in Interest. This Agreement is not intended to, and shall
not, confer upon any other Person other than the parties and their respective
successors and permitted assigns any rights or remedies hereunder, except that
the Company shall be an express third party beneficiary of Section 7(p) .

 

(g)          Governing Law. This Agreement and any controversy related to or
arising, directly or indirectly, out of, caused by or resulting from this
Agreement will be governed by and construed in accordance with the domestic Laws
of the State of Missouri, without giving effect to any choice or conflict of Law
provision or rule (whether of the State of Missouri or any other jurisdiction)
that would cause the application of the Laws of any jurisdiction other than the
State of Missouri.

 

(h)          Submission to Jurisdiction. Each of the parties hereby consents to
submit, for itself and its property, to the exclusive jurisdiction of the state
courts of the State of Missouri located in St. Louis County, Missouri, or the
Federal court of the United States of America located in the Eastern District of
Missouri, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or for recognition or enforcement
of any judgment relating thereto, and each of the parties hereby (a) agrees not
to commence any such action or proceeding except in such courts, (b) agrees that
any claim in respect of any such action or proceeding may be heard and
determined in such Missouri state court or, to the extent permitted by
applicable Law, in such Federal court, (c) waives, to the fullest extent it may
legally and effectively do so, any objection that it may now or hereafter have
to the laying of venue of any such action or proceeding in any such Missouri
state or Federal court, and (d) waives, to the fullest extent permitted by
applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such Missouri state or Federal court. Each of the
parties agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable Law. Each party consents to service
of process in the manner provided for notices in Section 7(c). Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by applicable Law.

 

(i)          Assignment; Successors. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of law or otherwise, by any party
without the prior written consent of the other party, and any such assignment
without such prior written consent shall be null and void. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit
of, and be enforceable by, the parties and their respective successors and
assigns.

 

 - 6 - 

 

 

(j)          Enforcement. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
each party shall be entitled to specific performance of the terms hereof,
including an injunction or injunctions to prevent breaches of this Agreement and
to enforce specifically the terms and provisions of this Agreement in the state
courts of the State of Missouri provided, that if jurisdiction is not then
available in the state courts of the State of Missouri, then in any federal
court located in the State of Missouri, this being in addition to any other
remedy to which such party is entitled at law or in equity. Each of the parties
hereby further waives (i) any defense in any action for specific performance
that a remedy at law would be adequate and (ii) any requirement under any law to
post security as a prerequisite to obtaining equitable relief.

 

(k)          Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

 

(l)          WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

(m)          Counterparts and Signature. This Agreement may be executed in two
or more counterparts (including by facsimile or by an electronic scan delivered
by electronic mail), each of which shall be deemed an original but all of which
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart. This Agreement may be executed and delivered by
facsimile or by an electronic scan delivered by electronic mail.

 

(n)          No Presumption Against Drafting Party. Each of Parent and the
Company Shareholder acknowledges that each party to this Agreement has been
represented by counsel in connection with this Agreement and the transactions
contemplated by this Agreement. Accordingly, any rule of law or any legal
decision that would require interpretation of any claimed ambiguities in this
Agreement against the drafting party has no application and is expressly waived.

 

(o)          Attorneys’ Fees. In any action at law or suit in equity with
respect to this Agreement or the rights of any of the parties, the prevailing
party in such action or suit shall be entitled to receive its reasonable
attorneys’ fees and all other reasonable costs and expenses incurred in such
action or suit.

 

 - 7 - 

 

 

(p)          Disclosure. The Company Shareholder hereby agrees that Parent and
the Company may publish and disclose in any prospectus or proxy materials, any
information statement or any other document required to be filed with the SEC or
any other Governmental Authority in connection with this Agreement or the
Merger, the Company Shareholder’s identity and ownership of the Shares and the
nature of the Company Shareholder’s commitments, arrangements and understandings
under this Agreement and may further file this Agreement with any filing made by
Parent or the Company with the SEC relating to the Proposed Transaction (it
being understood that, except as set forth above or required by applicable Law,
the parties agree that neither Parent nor the Company may make any other
publications, disclosures or filings relating to the Company Shareholder’s
entering into of this Agreement or the contents hereof without the Company
Shareholder’s prior written consent, not to be unreasonably withheld), and
Parent hereby agrees that the Company Shareholder may publish and disclose in
any document required to be filed with the SEC or any other Governmental
Authority in connection with this Agreement or the Merger, Parent’s identity and
the nature of the Company Shareholder’s commitments, arrangements and
understandings under this Agreement and may further file this Agreement with any
such filing or any other filing made by the Company Shareholder with the SEC
relating to the Proposed Transaction (it being understood that, except as set
forth above or required by applicable Law, the parties agree that the Company
Shareholder may not make any other publications, disclosures or filings relating
to Parent’s entering into of this Agreement or the contents hereof without
Parent’s prior written consent, not to be unreasonably withheld). In connection
with any such publication and disclosure, the parties shall, to the extent
reasonably practicable, coordinate and consult with each other before issuing,
and give each other the opportunity to review and comment upon any such
publications or disclosures (and each party shall give reasonable consideration
to all reasonable additions, deletions or changes suggested in connection
therewith by the other party). The Company Shareholder agrees to notify Parent
and the Company promptly of any additional Shares of which the Company
Shareholder becomes the record or beneficial owner after the date of this
Agreement.

 

(q)          No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Parent any direct or indirect ownership or incident of
ownership (whether beneficial ownership or otherwise) of or with respect to any
Shares. All rights, ownership and economic benefits of and relating to the
Shares shall remain vested in and belong to the Company Shareholder, and Parent
shall have no authority to direct the Company Shareholder in the voting or
disposition of any of the Shares, except as otherwise expressly provided herein.

 

(r)          Director/Officer. Notwithstanding anything to the contrary
contained herein, the Company Shareholder is entering into this Agreement solely
in its capacity as beneficial or record owner of the Shares, and nothing herein
shall limit or affect the actions taken by any director or officer of the
Company affiliated with the Company Shareholder solely in his or her capacity as
a director or officer of the Company in the exercise of his or her fiduciary
duties as a director or officer of the Company.

 

(s)          No Recourse. This Agreement may only be enforced against, and any
claims or causes of action that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
may only be made against the entities that are expressly identified as parties
and no former, current or future equity holders, controlling Persons, directors,
officers, employees, agents or Affiliates of any party or any former, current or
future stockholder, controlling Person, director, officer, employee, general or
limited partner, member, manager, agent or Affiliate of any of the foregoing
shall have any liability for any obligations or liabilities of the parties or
for any claim (whether in tort, contract or otherwise) based on, in respect of,
or by reason of, the transactions contemplated hereby or in respect of any
representations made or alleged to be made in connection herewith.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

 - 8 - 

 

 

IN WITNESS WHEREOF, the parties have caused this Voting and Support Agreement to
be duly executed as of the date first above written.

 

  VAIL HOLDINGS, INC.       By:   /s/ David T. Shapiro   Name: David T. Shapiro
  Title: Executive Vice President and General Counsel

 

[Signature Page to Voting and Support Agreement]

 

 

 

 

  COMPANY SHAREHOLDER       MELISSA K. BOYD REVOCABLE TRUST U/A 8/27/1996      
  By: /s/ Melissa K.
Boyd                                                              Name: Melissa
K. Boyd   Title: Trustee         With a copy to (which shall not constitute
notice hereunder):       David Jones   Sandberg Phoenix   120 S. Central Avenue,
Suite 1600   Clayton, MO 63105   E-mail: djones@sandbergphoenix.com       Shares
Beneficially Owned by the Company Shareholder:       281,400 shares of Common
Stock, par value $0.01 per share.

 

[Signature Page to Voting and Support Agreement]

 

 

 